Order, as resettled, denying motion to punish defendant for contempt reversed upon the law and the facts, without costs, and motion granted, without costs. Defendant may purge himself of contempt by paying the amount of alimony accrued and unpaid up to the time of the making of the motion in the sum of five dollars weekly, commencing with the date of this order. The defendant may move, if so advised, to modify the separation judgment, as to the merits or propriety of which we express no opinion. Lazansky, P. J., Rich, Hagarty and Carswell, JJ., concur; Kapper, J., dissents and votes to affirm. Settle order on notice.